 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 369, International Brotherhood ofElectrical Workers, AFLCIO and Garst-ReceveurConstruction Company, Inc. Case 9-CC-847April 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn November 5, 1976, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.The Administrative Law Judge found, and we fullyagree, that Respondent violated Section 8(b)(4)(i)and (ii)(B) of the Act. Contrary to our dissentingcolleague, we agree with the Administrative LawJudge that the statements made by two of Respon-dent's business agents clearly reveal that the picket-ing had an unlawful objective.Respondent picketed Arrow Electric Company(hereinafter Arrow) with whom it had a primarydispute. The picketing took place at a constructionsite where the Charging Party, Garst-ReceveurConstruction Company, Inc., was the general con-tractor.' The picketing effectively shut down theconstruction project as employees of Garst andseveral of its subcontractors, who were representedby various unions, refused to work.Garst requested that its employees return to work,but in response they requested that their businessagents and Respondent's business agent be invited tothe jobsite to tell them whether or not they couldwork and to explain what the problem was. Garstthen arranged for the meeting.At the meeting, several of Respondent's businessagents made remarks which, in our view, clearlydemonstrate that Respondent hoped to cause, as theobject of its picketing, the cessation of businessbetween Garst and Arrow. The first remark was thatI After a reserved gate was set up for the use of Arrow employees, thepicketing was confined to that gate. As completely discussed by theAdministrative Law Judge, the picketing at first glance appeared to meet theformal requirements of Sailors' Union of the Pacific. A FL (Moore Dry DockCompany), 92 NLRB 547 (1950), and Local 761, International Union of229 NLRB No. 17"a picket line at any gate constitutes an invisiblepicket line around the entire project." The secondremark, made as the meeting was adjourning, wasthat "[i ]f the job was run 100 percent Union and thenif Arrow is off this job, then everything can becleared up."As correctly stated by the Administrative LawJudge, the totality of a picketing union's conduct ineach situation must be examined to determinewhether one of its purposes was to enmesh neutralsin the dispute.2With respect to the remark that "apicket line at any gate constitutes an invisible picketline around the entire project," our dissentingcolleague finds that "[i]t indicates no secondarypurpose." In our view nothing could more clearlyconvey the intention and purpose by Respondent ofshutting down the entire project. As the Administra-tive Law Judge stated, the "statement disclosed tothose present an intent to expand the inducement ofthe pickets to all gates and to all entering thejobsite."With respect to the second remark ("[i]f the jobwas run 100 percent Union and then if Arrow is offthis job, then everything can be cleared up") ourdissenting colleague states:That the Union would not picket Arrow at theproject if it had nothing to protest, does notevidence any purpose to disrupt the relationbetween Arrow and the General Contractor, onlycommonsense. Willinghurst [the business agentwho made the remark] could as well have againreplied that the picket signs said it all, and thatthe picketing would stop with the reason.In support thereof, he cites the majority opinion inRollins Communications, Inc., supra, and states thatthe Board there said that telling a general contractorthat picketing would not continue after the primaryemployer left would only be "notice of intent tocomply with the Board's rules."We respectfully disagree with our dissentingcolleague, both with respect to his understanding ofthe majority opinion in Rollins, supra, and withrespect to his conclusion concerning the Willinghurstremark herein. The Board stated in Rollins, 222NLRB at 101:Further, it would not appear to be unlawful for aunion representative, upon being informed thatthe prime contractor intended to remove theoffending employer from the jobsite, to informElectrical, Radio & Machine Workers, AFL-CIO [General Electric Companylv. N.L.R.B., 366 U.S. 667 (1961).2 Local No. 441, International Brotherhood of Electrical Workers, AFL-CIO (Rollins Communications, Inc.), 222 NLRB 99 (1976), Member Fanningdissenting.68 LOCAL NO. 369, ELECTRICAL WORKERSthe prime contractor that the union would ceaseits picketing activities. Since the Board's rules for"common-situs" picketing do not permit picket-ing in the absence of the primary employer, sucha statement would constitute no more than noticeof intent to comply with the Board's rules.However, where, as here, the removal of the picketline by the union is conditioned upon some action tobe taken by the neutral general or prime contractor,such conduct constitutes a deliberate entanglementof a neutral person in a dispute not his own and isviolative of the secondary boycott provision of theAct. In the first circumstance, the prime contrac-tor elects to remove the offending employer eitherbecause of the incidental effects of the union'spicketing or out of sympathy with the union'slabor dispute. But, in the second, unlawful circum-stance, the union is in effect telling the neutralemployer that he, alone, has the power to resolve theunderlying dispute by removing the offendingemployer or byforcing him to make some agreementwith the union. [Emphasis supplied.]The Board thus did not state in Rollins what ourdissenting colleague now seeks to attribute to thatdecision. The Board, in fact, took pains to explainthat a remark, such as the one made by Willinghursthere, would taint what may ostensibly appear to belawful picketing.In sum, we find, in agreement with the Administra-tive Law Judge, that the remarks of Respondent'sbusiness agents graphically illustrated the truepurpose behind its picketing-to enmesh neutralemployers such as Garst in the primary disputeRespondent had with Arrow by causing a cessationor disruption of their business relationship-a pur-pose clearly violative of Section 8(b)(4)(1) and (ii)(B).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local Union No.369, International Brotherhood of Electrical Work-ers, AFL-CIO, Louisville, Kentucky, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.CHAIRMAN FANNING, dissenting:The majority finds that the Union unlawfullypicketed a construction project in order to disrupt3 Sailors' Union of the Pacific, AFL (Moore Dry Dock Company), 92NLRB 547 (1950).' The message could not have been more straightforward: "A portion ofthe Electric Work on this project is not being performed under a collectivethe relation between a nonunion subcontractor onthe common jobsite and other employers workingthere. It reaches that conclusion although the Union,without question, carefully complied with the rulesset down in Moore Dry Dock3for lawful primarypicketing in this situation. The majority justifies itselfby pointing to a statement by the Union's representa-tive confirming the message its picket signs lawfullyproclaimed: that Arrow Electric Company was notoperating under a collective-bargaining agreement.But the Union did all that could be expected toconfine the dispute, consistent with its duty to itsmembers and their right to engage in primarypicketing. There is no evidence that the Unionsought to cause anyone to stop dealing with Arrow.The Union's picket signs correctly reported thatArrow was not operating under a collective-bargain-ing agreement. The signs made it clear that theUnion's dispute was only with Arrow and that theUnion was not suggesting that employees of neutralemployers should refuse to work on the project.4Additionally, the Union's pickets were asked to tellneutral employees that they were not being requestedto refuse to work on the project.After the picketing began, the general contractor,Garst-Receveur Construction Company, reserved aspecial gate for Arrow employees in order to preventthe Union from lawfully picketing Arrow at all thegates and to restrict the Union's right to convey itsmessage as narrowly as possible. The Union prompt-ly limited its picketing to that gate. Nonetheless,some employees of other employers chose to strike tosupport the Union's protest. No one argues they didnot have that right.Because some of their members were refusing towork, the general contractor asked the businessagents of all the unions represented on the site tomeet with it. At the meeting, the Union's representa-tive, Willinghurst, who was in charge of the picket-ing, explained that its objective was set forth in fullon the picket signs. As the meeting was breaking up,the general contractor asked Willinghurst how thematter could be settled. Willinghurst remarked, andthereby supposedly broke the law, that "[i]f the jobwas run 100 percent Union and then if Arrow is offthis job, then everything can be cleared up."That was no surprise. The Union was advertisingthat a nonunion employer, Arrow, was working onthe project. The Union's displeasure was not con-cealed, some guilty secret only furtively to berevealed. It was no mystery that the Union would notpicket Arrow for being nonunion if it recognized aBargaining Agreement .... We are picketing the Arrow Elect. Co. We arenot requesting employees of neutral employers to refuse to work on thisproject. We are picketing the Arrow Elect. Co."69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining representative for its employ-ees. It was no revelation that the Union would notpicket Arrow at the site if Arrow were not at the site.There is not one thing to suggest the Union'spurpose was anything other than what it purportedto be: to engage in primary picketing of Arrow as isits lawful right.That the Union would not picket Arrow at theproject if it had nothing to protest does not evidenceany purpose to disrupt the relation between Arrowand the general contractor, only commonsense.Willinghurst could as well have again replied that thepicket signs said it all, and that the picketing wouldstop with the reason.5I do not see anything in Burke's opinion about themoral effect of a picket to alter my view. Burke, aunion business agent otherwise uninvolved, went tothe meeting called by the general contractor alongwith Willinghurst only as a witness. While there,Burke commented that a picket at a single gate madean invisible line around an entire project. Evensupposing that Burke's comment was unlawful, thatis hardly sufficient to make the picketing unlawful,except, perhaps, as a metaphysical violation of therules for primary picketing. It indicates no secondarypurpose; and without that purpose there is noviolation here.Accordingly, and for the reasons set forth in mydissenting opinion in L. G. Electric,6 I would dismissthe complaint. Even granting the majority theirinterpretation, it is unconscionable that a chanceremark by a business agent should be permitted tooutweigh painstaking adherence to the rules forprimary picketing and make forfeit the right ofemployees to public protest.5 The Board has said that telling a general contractor that picketingwould not continue after the primary employer left would only be "notice ofintent to comply with the Board's rules." There a majority found otherreasons for holding that a union representative's reply to an employer'squestions made picketing unlawful. I dissented there, too. Local No. 441,International Brotherhood of Electrical Workers, AFL-CIO (Rollins Commu-nications, Inc.), 222 NLRB 99 (1976).s International Brotherhood of Electrical Workers, Local Union No. 11,AFL-CIO (L. G. Electric Contractors, Inc.), 154 NLRB 766 (1965).DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in this case was filed on April 14, 1976, and thecomplaint issued on June 30, 1976, alleging that, infurtherance of a dispute with Arrow Electric Company,Respondent induced and encouraged individuals employedby other contractors to refuse to perform services for theirrespective employers and threatened and coerced othercontractors with an object of forcing them to cease doingbusiness with Arrow, to disrupt their business relationship,and/or to force or require Arrow to enter into a contractwith Respondent, in violation of Section 8(b)(4)(i) and(ii)(B) of the Act. Respondent denies the commission ofany unfair labor practices.A hearing was held before me on August 12, 1976, atLouisville, Kentucky. At the close of the hearing the partieswaived oral argument. All parties have filed briefs.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF THE EMPLOYERS INVOLVEDGarst-Receveur Construction Company, Inc., referred toherein as Garst; James E. Smith & Sons, Inc., referred toherein as Smith; Jesco Sheet Metal Co., Inc., referred toherein as Jesco; and Arrow Electric Company, referred toherein as Arrow, are Kentucky corporations with theirprincipal offices located in Louisville, Kentucky, engagedas contractors in the building and construction industry.Each separately has an annual direct inflow in interstatecommerce of goods and products valued in excess of$50,000. I find that each is an employer engaged incommerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 369, International Brotherhood ofElectrical Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsI. The work performed by the contractorsIn September 1975, Garst, a general contractor, startedwork at the Kentucky State Fair and Expositions Centerunder contract with the Commonwealth of Kentucky.Garst secured four separate contracts at the site. Garstemployed direct labor to perform some of the work onthese contracts and subcontracted other work. It subcon-tracted sheet metal fabricating work to Jesco, mechanicalwork to Smith, and electrical work to Arrow. Garst did notenter into any written subcontract with Arrow until April23, 1976. However, before that date, Garst had listedArrow as a subcontractor in a bid to the Commonwealth ofKentucky which was submitted by March 1976, and Garsthad received a letter of intent from the Commonwealthindicating that it was the successful bidder. Having listedArrow as a subcontractor in its bid, Garst was required touse Arrow and had notified Arrow in March that its bidhas been accepted.On March 15, 1976, on verbal instruction from Garst,Arrow had entered the premises to remove four utilitypoles and wiring at the construction site. That job wasfinished in 1 day. During the week of April 5, and possiblyearlier, Arrow also had a truck-mounted auger on thejobsite on a time-and-material basis pursuant to a verbalagreement with Garst to drill footing holes. Initially70 LOCAL NO. 369, ELECTRICAL WORKERSArrow's employees operated the auger, but to resolve adispute with the Operating Engineers Union over theoperation of the auger Arrow leased the equipment toGarst which utilized operating engineers to run it fromApril 7 on. Sometime before April 5, in preparation for theperformance of its electrical subcontract with Garst, Arrowmoved toolboxes and two 30-foot trailers onto the jobsitewhich were plainly marked as Arrow's property.In addition to the work which Arrow performed or waspreparing to perform for Garst at the fair grounds, fromabout March 25 through April 10 or 12, Arrow performedwork elsewhere on the fair grounds unrelated to anyarrangements it had with Garst. In conjunction with ashow of the American Retreaders Association which washeld at the fair grounds, Arrow set up the show, performedall wiring, and tore it down after it ended.2. The picketing at the fair groundsFor some years before 1976, Respondent had a primarydispute with Arrow. On April 5, 1976, Respondent beganto picket at the entrances to the fair grounds. At the start ofthe picketing, one of the six gates to the fair grounds waslocked and unused, and none of the other gates was postedfor special use. On April 5, Respondent picketed at all theopen gates to the fair grounds with the signs bearing thefollowing legends:A portion of the Electric Work on this project is notbeing performed under a collective Bargaining Agree-ment with Electrical Workers Union Local No. 369,IBEW. We are picketing the Arrow Elect. Co.We are not requesting employees of neutral employersto refuse to work on this project. We are picketing theArrow Elect. Co.Respondent gave written instructions to its pickets, tellingthem, among other things, not to block or obstruct anyentrances, not to interfere with persons entering or leavingthe entrances to the premises, and not to interfere with,block, or attempt to stop deliveries. The written instruc-tions also stated:6. DON'T TALK! With the exception as stated underSPECIAL INSTRUCTIONS. If persons try to drawyou into a conversation about anything except as listedunder SPECIAL INSTRUCTIONS, refer them to theUnion officers for answers to their questions.** *8. SPECIAL INSTRUCTIONS: Ifwhile on duty as apicket you notice any person including employees ofany employer on the job not crossing the picket lineyou should volunteer the following statement to thatperson: We are not asking any employee of anyemployer to quit their job or to cease handling goods.Soon after the picketing began, Garst took steps toreserve Gate 6 for the exclusive use of Arrow, itsemployees, and suppliers, and to restrict them from usingany other gates. As the signs were posted to that effect,Respondent Union withdrew its pickets from Gate Ithrough 4. By midmorning, April 6, all gates had beenposted, and from then on Respondent restricted itspicketing to Gate 6.When the picketing started, Garst employed carpenters,laborers, ironworkers, operating engineers, and cementmasons at the jobsite, and it had collective-bargainingagreements with the craft unions which customarilyrepresent those trades. Smith and Jesco had work sched-uled at the jobsite pursuant to their subcontracts withGarst. Their employees were covered by contracts withPlumbers and Pipefitters locals and a Sheet Metal Workerslocal.Of the employees scheduled to work for Garst on April 5,four or five operating engineers, three or four laborers, andthree or four carpenters worked. Approximately 15laborers, 15 carpenters, 6 ironworkers, and 5 cementmasons who were scheduled to work did not work. Ofthose who worked that day, other than the operatingengineers, most were foremen. None of the employees ofSmith and Jesco worked on April 5.On April 6 most of Garst's employees came to theparking lot inside the gates at the jobsite. The ironworkers,laborers, and carpenters started to work, but after theirbusiness agents came to the jobsite and spoke with them,they left, with the exception of a few carpenter and laborerforemen and a few other laborers. The cement masons didnot report to work at all on April 6, but the operatingengineers again reported and worked. On April 6, employ-ees of Smith and Jesco were seen in the parking lot but didnot work. Employees of Arrow were at the fair grounds onboth days and worked.On April 7, employees again entered the parking lot butdid not report for work. At approximately 7:30 a.m. DavidHolobaugh, project director for Garst, and WilliamReceveur, secretary-treasurer of Garst, called the mentogether and asked them to go to work. In response theemployees requested that their business agents and Re-spondent's business agent be invited to the jobsite to tellthem whether or not they could work and to explain whatthe problem was. Thereafter, Holobaugh arranged for thebusiness agents to come to the jobsite. Between 9:15 and9:30 that morning, business agents from the CarpentersUnion, the Laborers Union, the Sheet Metal WorkersUnion, and two of Respondent's business agents, Willing-hurst and Burke, arrived at the jobsite. About 20 persons,including the business agents, Holobaugh, Receveur, thejob superintendent, timekeeper, carpenter foreman, andothers, gathered in Garst's trailer. One of those present wasa plumber employed by Smith. Garst's superintendent,carpenter foreman, and Smith's plumber were members ofunions and covered by collective-bargaining agreements.Holobaugh opened the meeting and told the businessagents that he had called them to the jobsite because theemployees wanted to hear from them why they could orcould not work and they wanted Respondent to tell themwhy the job was being picketed. At some point after themeeting opened, Burke stated that in his opinion a picket71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDline at any gate constituted an invisible picket line aroundthe entire project.' The Sheet Metal Workers businessagent stated that he supported Burke, and the Carpentersand Laborers business agents nodded affirmatively. Holo-baugh asked Willinghurst if the picketing was against Garstor Arrow. Willinghurst asked Holobaugh if he had read thesigns, and Holobaugh acknowledged that he had andWillinghurst then said that all Holobaugh had to do wasread the signs. At the outset of the meeting, Willinghursthad indicated that he would be glad to tell the workerswhat the facts were, but later in the meeting he reversedhimself and said he did not think that he was obliged totalk to the other trades involved and that the other businessagents had that duty. As the meeting was breaking up,Receveur asked Willinghurst what they could do to settlethe matter. Willinghurst responded that "If the job was run100 percent Union and then if Arrow is off this job, theneverything can be cleared up." 2 Receveur told Willinghurstthat it was impossible to remove Arrow from the jobbecause it was low bidder and had been listed with theState as the electrical subcontractor on the job.After the meeting ended Holobaugh saw the Carpentersbusiness agent talking to job carpenters outside the trailer.Holobaugh approached and heard the business agent say,"Here is the Company man and I have to tell you to goback to work." Holobaugh asked him if there was a picketline on the project, and he replied that as far as he wasconcerned there was a picket line around the whole site.Somewhat later someone asked the Carpenters businessagent if he would work, and he answered that, if it were he,he would not work there.The picketing continued through April 14. Garst crewsremained below strength during that period, and theemployees of Smith and Jesco did not work. Garst, Smith,and Jesco obtained state court injunctions against theunions with which they had contracts. Brock Electric,another subcontractor at the jobsite which had a contractwith Respondent obtained an injunction against Respon-dent Union on April 13. On the following day the picketswere moved.3B. Concluding FindingsThe General Counsel and Charging Party concede thatthe picketing met the formal requirements of Sailors' Unionof the Pacific, AFL (Moore Dry Dock Company), 92 NLRB547 (1950), and Local 761, International Union of Electrical,Radio & Machine Workers, AFL-CIO [General ElectricCompany] v. N.L.R.B., 366 U.S. 667 (1961), and that thepicketing, standing alone, was presumptively lawful.However, they contend that the statements of Respon-dent's business agents Burke and Willinghurst at the April7 meeting disclosed that the object of Respondent'spicketing was to enmesh individuals employed by neutralemployers and the employers in the Union's primaryt Holobaugh and Receveur testified that Willinghurst made the state-ment. Willinghurst identified Burke as the speaker. As Respondent isresponsible for the statement in either event and it is more likely thatHolobaugh and Receveur may have been uncertain as to the identities ofthose present, I have credited Willinghurst. I note that there are no conflictsotherwise in the testimony as to any of the other material facts.2 Receveur so testified.3 The injunction obtained by Brock against Respondent did not requiredispute with Arrow. They contend that the picketingtherefore violated Section 8(bX4XB) of the Act. Respon-dent contends that Burke's statement was an innocuousstatement of opinion lacking any impact or significanceuttered by a business agent who was a stranger to theevents and that Willinghurst's statement to Receveur statedonly what would be required by law if Arrow left thejobsite. Respondent contends further that the fact thatsecondary employees may have respected the picket linedoes not establish that the picketing was intended toinduce them to engage in a concerted refusal to work.It is well settled that the fact that picketing meets MooreDry Dock standards is not conclusive evidence that itconstitutes lawful primary activity. Rather the totality of apicketing union's conduct in each situation must beexamined to determine whether one of its purposes was toenmesh neutrals in the dispute.4Burke's statement at the April 7 meeting and Willing-hurst's later statement to Receveur about what it wouldtake to get the pickets removed are evidence of inducementof individuals employed by neutral employers in Respon-dent's dispute with Arrow and of an object to enmeshneutral employers in Respondent's dispute. The April 7meeting was called by Garst to explain the positions of thevarious unions and the facts concerning Respondent'sdispute with Arrow to employees at the jobsites. Burke'sstatement was a direct statement of opinion by oneauthorized to speak for the picketing union which negatedthe limitation of the picketing to the gate reserved for theArrow employees. In effect, Burke told those present,including business agents, members of other unions, andindividuals employed by Garst, and subcontractors at thejobsite, that regardless of the physical restriction of thepickets to Gate 6, he viewed the picketing as a picket line atall gates at the jobsite. Agreement with that position wassignaled by three of the business agents of other unionspresent at the meeting. Notwithstanding the literal compli-ance with the requirements of the Moore Dry Dock andGeneral Electric cases as to the location of the pickets,Burke's statement disclosed to those present an intent toexpand the inducement of the pickets to all gates and to allentering the jobsite. Even if Burke had no responsibility forthe picketing at the jobsite,5his statement is indicative ofRespondent's purpose in picketing. Whatever Willin-ghurst's purpose in having Burke accompany him, Burkewas an authorized agent of Respondent Union, andWillinghurst, who was responsible for the picketing, didnot disavow Burke's statement or seek to limit its impact.Willinghurst's statement to Receveur about what itwould take to have the pickets removed also is indicative ofan objective to enmesh neutrals in the dispute. WhileRespondent contends that Willinghurst's statement con-veyed no more than a statement of what would be legallyrequired if Arrow's employees were removed from the job,removal of the pickets but restrained Brock's employees from violating theircollective-bargaining agreement. On April 15 the work force on the jobsitereturned to full strength.4 Local No. 441, International Brotherhood of Electrical Workers, AFL-CIO (Rollins Communications, Inc.), 222 NLRB 99 (1976).5 Willinghurst testified that Burke, an assistant business representative,had no responsibility for the picketing at the fair grounds and accompaniedWillinghurst at the latter's request to serve as a witness.72 LOCAL NO. 369, ELECTRICAL WORKERSReceveur's uncontradicted version of Willinghurst's state-ment shows clearly that Willinghurst said more, adding thecondition that if the job were 100 percent union, as well asif Arrow were off the job, the pickets could be removed.While there is some doubt as to whether Arrow's employ-ees were on the jobsite at that time to perform work forGarst, there is no question that it already was understoodthat Arrow would perform electrical work as a subcontrac-tor for Garst and Arrow's trailers and tools were on the sitefor that purpose. Willinghurst's statement to Garst canonly be construed as showing as an objective of thepicketing by Respondent Union the cessation or disruptionof the business relationship between Garst and Arrow.6I find from these circumstances that the presumption ofvalidity which attached to the Union's picketing wasovercome, that Respondent sought to induce individualsemployed by other contractors at the jobsite to refuse towork, that it coerced other contractors, and that an objectof its conduct was to cause Garst to remove Arrow fromthe jobsite or otherwise disrupt its business relationshipwith Arrow. To be sure the instructions given to thepickets, the signs carried by the pickets, and the promptconfinement of the picketing to Gate 6 after the gates wereposted all indicate and are consistent with lawful picketing.However, those measures do not outweigh the inferences tobe drawn from the conduct of Respondent Union'sbusiness agents at the meeting called because of Garst'sconcern over the effect of the picketing. If Respondent'sbusiness agents at that meeting had followed the instruc-tions which Respondent gave to the pickets, no questionwould remain as to the legality of the picketing. They didnot do so. Both Burke and Willinghurst at the meetingwent beyond the narrow statements as to the object of thepicketing which appeared in the instructions and on thesigns and conveyed to other business agents and employeesa broader and unlawful objective. I can only conclude thatthe instructions and the wording of the signs were designedto avoid obvious violation of Section 8(b)(4XB), but thatthe object of the picketing nonetheless was violative of theAct. Accordingly, I find that the picketing by RespondentUnion at the fair grounds, in conjunction with thestatements of Willinghurst and Burke, violated Section8(bX4XBXi) and (iiXB) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Union set forth in section11I, above, occuring in connection with the operations ofGarst, Smith, Jesco, and Arrow as described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.i Local No. 441, International Brotherhood of Eleclrical Workers, AFL-CIO (Rollins Communications, Inc.), supra International Brotherhood ofElectrical Workers, Local Union No. 11, AFL-CIO) (L G. ElectricContractors, Inc.), 154 NLRB 766 (1965). The dissents of Member Fanningin these cases, on which Respondent relies herein, appear to remain aminority position.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAWI. Garst-Receveur Construction Company, Inc.; JamesE. Smith & Sons, Inc.; Jesco Sheet Metal Company, Inc.;and Arrow Electric Company are employers engaged incommerce or in an industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Local Union No. 369, International Brotherhood ofElectrical Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By inducing or encouraging individuals employed bypersons engaged in commerce, or in an industry affectingcommerce, to engage in a strike or refusal to performservices, and by coercing or restraining persons engaged incommerce, or in an industry affecting commerce, with anobject of forcing or requiring Garst-Receveur ConstructionCompany, Inc., to cease doing business with ArrowElectric Company, Respondent has engaged in unfair laborpractices within the meaning of Section 8(bX4Xi) and(ii)(B) of the Act which affects commerce within themeaning of Section 2(6) and (7) of the Act.Upon the basis of the above findings of fact andconclusions of law and the entire record in this case andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recommend-ed:ORDER7Respondent, Local Union No. 369, International Broth-erhood of Electrical Workers, AFL-CIO, its officers,representatives, and agents, shall:1. Cease and desist from inducing or encouraging anyindividual employed by Garst-Receveur ConstructionCompany, Inc.; James E. Smith & Sons, Inc.; Jesco SheetMetal Co., Inc.; or any other person engaged in commerceor in any industry affecting commerce to engage in a strikeor refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, orto perform any services; or threatening, coercing, orrestraining said employers or any other person engaged incommerce or in an industry affecting commerce; where ineither case an object thereof is to force said employers orpersons to cease doing business with Arrow ElectricCompany.2. Take the following affirmative action designed toeffectuate the policies of the Act:I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post at its business offices and meeting hall copies ofthe attached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent Union'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Sign and mail sufficient copies of said notice to saidRegional Director for posting by each of the Employersnamed in the preceding paragraphs, if willing, at all placeswhere notices to their respective employees are customarilyposted.(c) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.I In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNoTIcE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage any individualemployed by Garst-Receveur Construction Company,Inc.; James E. Smith & Sons, Inc.; Jesco Sheet MetalCo., Inc.; or any other person engaged in commerce orin any industry affecting commerce to engage in strikesor refusals in the course of their employment to use,manufacture, process, transport or otherwise handle orwork on any goods, articles, materials, or commodities,or perform any services; and WE WILL NOT threaten,coerce, or restrain the above-named employers or anyother person engaged in commerce or in any industryaffecting commerce; where in either case an objectthereof is to force any of said employers or persons tocease doing business with Arrow Electric Company.LOCAL UNION No. 369,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO74